Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0426
                       Lower Tribunal No. 13-16521
                          ________________


       Sans Souci Gated Homeowners Association, Inc.,
                                  Appellant,

                                     vs.

                           Oleg Lukov, et al.,
                                 Appellees.



     An appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Law Offices of Blynn and Blynn, P.A., and Esther T. Blynn; and Ilene
F. Tuckfield, P.A., and Ilene F. Tuckfield, for appellant.

     Law Offices of Paul H. Field, and Paul H. Field; and Law Office of Evan
M. Feldman, and Evan M. Feldman, for appellees.


Before SCALES, MILLER, and LOBREE, JJ.

     MILLER, J.
      Appellant challenges a final order denying entitlement to sanctions

pursuant to section 57.105(1), Florida Statutes.       Finding no abuse of

discretion in the determination the lawsuit filed below was “supported by the

material facts necessary to establish the claim” and “by the application of

then-existing law,” we write only to address the sufficiency of the order on

appeal. § 57.105(1)(a)-(b), Fla. Stat. Although the law requires a trial court

to render findings of frivolity as a prerequisite to awarding fees under the

relevant statute, findings to the contrary are not necessary in denying such

fees. See § 57.105(1), Fla. Stat.; MC Liberty Express, Inc. v. All Points

Servs., Inc., 252 So. 3d 397, 403 (Fla. 3d DCA 2018); Kurgan v. Morton D.

Weiner/AMPAC, Inc., 49 So. 3d 342, 343 (Fla. 3d DCA 2010); Shortes v.

Hill, 860 So. 2d 1, 2 (Fla. 5th DCA 2003); Mason v. Highlands Cnty. Bd. of

Cnty. Comm’rs, 817 So. 2d 922, 923 (Fla. 2d DCA 2002). Accordingly, we

discern no error and affirm.

      Affirmed.




                                      2